Citation Nr: 1826146	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  07-03 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, on the basis of substitution.

2. Entitlement to service connection for hypertension, on the basis of substitution.

3. Entitlement to service connection for a back disorder, claimed as spasms, on the basis of substitution.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent



WITNESSES AT HEARING ON APPEAL

The Veteran and appellant


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955. The Veteran died in December 2011. The appellant is his surviving spouse.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied the claims of entitlement to service connection for bilateral hearing loss, hypertension, and back spasms.

The Veteran testified at a September 2009 Travel Board hearing before the Board. While the matter was pending, the Veterans Law Judge (VLJ) who conducted the hearing retired. Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707. Because the VLJ who conducted the hearing has since retired, he cannot participate in the adjudication of the Veteran's claim. As such, in March 2018, the Board sent the appellant a letter requesting that she indicate whether she desired another opportunity to testify at a hearing before the Board before a new VLJ, or if she wanted the Board to proceed with the adjudication of the appeal. The appellant elected to waive another Board hearing. Therefore, the Board will proceed with addressing the appeal.

In a decision issued in November 2009, the Board denied the claims for service connection for hypertension and back spasms; the Board also remanded the claim for service connection for bilateral hearing loss. The Board remanded the claim for service connection for bilateral hearing loss again in January 2011. In July 2011, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that vacated those portions of the November 2009 Board decision that denied service connection for hypertension and back spasms and remanded those two claims for further development and readjudication. In December 2011, the Board remanded those two claims to the RO for further development and readjudication.

The Board notes that in July 2012, the appellant filed a request to continue as a substitute claimant in the Veteran's appeal. In an August 2015 letter, the RO recognized the appellant as a valid substitute in place of the Veteran for the issues on appeal. Accordingly, the appellant has been substituted as the claimant, and the issues on appeal have been recharacterized on the title page to reflect substitution.

The record shows that at the time of the Veteran's death, he had pending service connection claims for bilateral hearing loss, hypertension, and back spasms. Due to the substitution of the appellant for the Veteran, the issues are now characterized as entitlement to service connection for bilateral hearing loss on the basis of substitution, entitlement to service connection for hypertension on the basis of substitution, and entitlement to service connection for a back disorder on the basis of substitution. As these issues have not been readjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim for service connection for bilateral hearing loss in January 2011, and remanded the claims for service connection for hypertension and a back disorder in December 2011. The Board's remands required the AOJ to readjudicate the claims following the evidentiary development, to include issuance of a supplemental statement of the case (SSOC). Records related to the Veterans claims, to include a March 2015 VA opinion, were indeed added to the file. No SSOC, however, was issued. As the records received since the January 2011 and December 2011 Board remands were not reviewed by the AOJ in the first instance, these issues must be remanded for such consideration. See 38 C.F.R. § 19.31. 

For the reasons discussed above, the Board finds that the AOJ did not substantially comply with the Board's January 2011 and December 2011 remand directives. Such noncompliance is error on the part of the originating agency. Moreover, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, the Board must once again remand the matter for compliance.

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the issues on appeal.  If any claim remains denied, the appellant and her representative should be issued a supplemental statement of the case that documents consideration of all pertinent evidence. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




